Exhibit 99.1 FOR IMMEDIATE RELEASE From: Nicole Williams Uwharrie Capital Corp 704-991-1276 Date:February 3, 2017 Albemarle – Uwharrie Capital Corp announced financial results for the year ended December 31, 2016.The Company reported consolidated total assets of $548.2 million at December 31, 2016. Net income for the twelve-month period ended December 31, 2016, was $2.21 million versus $2.01 million for the same period in 2015, a 10% improvement. For the twelve months, ended December 31, 2016, net income available to common shareholders was $1.62 million or $0.23 per share compared to $1.42 million or $0.20 per share for December 31, 2015, a 14% improvement. Net income available to common shareholders takes into consideration the payment of dividends on preferred stock issued by the Company. Contact David Beaver, Chief Financial Officer at 704-991-1266 for further information. About Uwharrie Capital Corp
